UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  March 31, 2012 Item 1: Reports to Shareholders Semiannual Report | March 31, 2012 Vanguard PRIMECAP Fund > Vanguard PRIMECAP Fund returned about 22% for the six months ended March31, 2012, trailing the performance of its benchmark index and the average return of peer funds. > Disappointing stock choices in information technology, the largest sector in the portfolio, contributed to the fund’s underperformance of its comparative standards. > We note with deep sadness that shortly after the end of the period, PRIMECAP Management Company co-founder Howard Schow, a trusted friend and wonderful steward of shareholder assets, died at age 84. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 22 Glossary. 24 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2012 Total Returns Vanguard PRIMECAP Fund Investor Shares 21.93% Admiral™ Shares 21.99 S&P 500 Index 25.89 Multi-Cap Growth Funds Average 25.92 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2011, Through March 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $58.46 $68.14 $0.689 $2.104 Admiral Shares 60.69 70.70 0.785 2.182 1 Chairman’s Letter Dear Shareholder, Stocks rallied in the six months ended March 31. Vanguard PRIMECAP Fund returned 21.93% for Investor Shares and 21.99% for Admiral Shares. Although sizable, the fund’s returns lagged both the benchmark Standard and Poor’s 500 Index and the average return of peer funds. Disappointing choices among technology stocks, a traditional focus of the fund, contributed to its underperformance relative to these comparative standards. Of course, six months is too brief a period to be the basis for definitive judgments about a fund’s performance. As PRIMECAP Fund has demonstrated throughout its distinguished history, the virtues of its distinctive investment strategy are most apparent over years, not months. A surge of optimism fueled a powerful global rally in stocks During the past six months, optimism displaced the apprehension that had restrained stock prices through summer 2011. The broad U.S. stock market returned more than 26%. Markets abroad returned 15.37%. Investors’ good spirits reflected confidence that the slow, grinding economic expansion in the United States was at last gathering momentum, and that Europe’s debt crisis could be contained. 2 By the end of the period, however, that confidence had begun to evaporate in the face of ambiguous economic reports and renewed concern about Europe. The abrupt mood swing was consistent with the financial markets’ volatility since the 2008–2009 financial crisis. For most bonds except munis, six-month returns were subdued The broad taxable bond market produced a modest six-month return of 1.43%. In general, interest rates remained more or less steady at very low levels. In some segments of the bond market, however, yields crept lower still, boosting bond prices. The broad municipal bond market, for example, produced a solid six-month return of 3.91% as investors bid up muni prices. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. The fund’s distinctive approach has always driven its performance In-depth research and a long-term perspective are hallmarks of PRIMECAP Management Company’s approach to investing. The advisor often takes a contrarian view and focuses on opportun ities it believes have been overlooked by other investors. This distinctive style leads to a portfolio that has a low rate of turnover and that differs markedly from the composition of the benchmark index. Market Barometer Total Returns Periods Ended March 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 26.27% 7.86% 2.19% Russell 2000 Index (Small-caps) 29.83 -0.18 2.13 Dow Jones U.S. Total Stock Market Index 26.60 7.16 2.47 MSCI All Country World Index ex USA (International) 15.37 -7.18 -1.56 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 1.43% 7.71% 6.25% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.91 12.07 5.42 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 1.11 CPI Consumer Price Index 1.10% 2.65% 2.24% 3 PRIMECAP Management’s strategy has been rewarding for long-term investors. From its inception on November 1, 1984, through March 31, 2012, the fund delivered an average annual return of 13.08%, compared with 10.72% for the S&P 500 Index. These superior returns reflect a willingness to be out of step with the broader market. The flip side is that being out of step can occasionally produce subpar performance. For the most recent half-year, the fund’s technology stocks as a group posted a gain of about 25%. But that return trailed the performance of the technology sector in the benchmark index. Some of the fund’s tech holdings were perceived as suffering, at least in the near term, from changing consumer tastes in smartphones and tablet computers. The advisor continues to be optimistic about the long-term prospects for technology companies, particularly given the evolving uses of the internet and growing demand for hardware and software. At the end of the period, nearly a third of the fund’s assets were invested in technology stocks. Performance was also hurt by the fund’s relatively limited exposure to financial stocks—a stance that has worked to its benefit in previous periods. Bank stocks were especially strong during the fiscal half-year, with investors seemingly optimistic that lenders are beginning to shake off the lingering effects of mortgage defaults associated with the U.S. housing market downturn. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.34% The fund expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the fund’s annualized expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Growth Funds. 4 For more about the advisor’s strategy and the fund’s positioning during the six months, please see the Advisor’s Report that follows this letter. Howard Schow’s legacy of long-term excellence Shortly after the end of this reporting period, we learned of the passing of Howard B. Schow, co-founder and chairman emeritus of PRIMECAP Management Company and a co-manager of several Vanguard funds, including PRIMECAP Fund. We at Vanguard were, of course, saddened by the loss. We will always be grateful to Howard for his stewardship of clients’ assets over nearly 30 years. Personally, I learned a great deal from Howard, and I will miss his perspective, his candor, and his balance of optimism and pragmatism. Howard and his colleagues had the prescience to identify emerging opportunities in technology and health care, and the discipline to capitalize on those opportunities for the benefit of fund shareholders. His commitment to taking the long view set an example for all investors. One of Howard’s lasting accomplishments is the deep and talented team of portfolio managers he helped to build at PRIMECAP Management. His co-managers—Joel P. Fried, Theo A. Kolokotrones, Alfred W. Mordecai, Mitchell J. Milias, and M. Mohsin Ansari—have assumed responsibility for the portion of the assets Howard had managed. I am confident that they will continue to pursue the standards of excellence that PRIMECAP Management has become known for over the decades. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 12, 2012 5 Advisor’s Report For the six months ended March 31, 2012, Vanguard PRIMECAP Fund returned 21.93% for Investor Shares and 21.99% for Admiral Shares, trailing both the 25.89% return of its benchmark, the unmanaged S&P 500 Index, and the 25.92% average return of its multi-capitalization growth fund competitors. While the fund provided solid absolute returns for the six-month period, we are disappointed with our relative returns. The fund’s holdings in the health care and information technology sectors and its underweighted position in financials hurt its results relative to the S&P 500 Index. The investment environment The U.S. stock market provided strong returns during the past six months, with most major indexes posting two consec utive quarters of double-digit gains. The S&P 500 Index enjoyed its highest return for a six-month period since mid-2009, when the stock market rebounded from the lows reached in March 2009 during the depths of the financial crisis. The U.S. economy appears to have resumed its recovery from the recession after a period of slower growth. The 3.0% growth in real gross domestic product (GDP) in the fourth calendar quarter of 2011 was the highest rate of growth since the second quarter of 2010. Consumer spending has also re-accelerated. Corporate profits continue to grow with increased industrial production and higher capacity utilization. However, there are reasons for caution regarding the sustainability of this recovery. Unemployment has declined from 9.0% a year ago, but it remains high at 8.2%. Housing markets are still weak, and governments at the federal, state, and local levels face significant fiscal challenges. Furthermore, concerns about the sovereign debt crisis in Europe and the political unrest in the Middle East add uncertainty to the global economic outlook. Management of the fund Although the fund’s results over the past 18 months have been disappointing, our investment approach remains consistent. We rely on fundamental research to find companies whose revenues and earnings will, in our opinion, grow more rapidly over a three-to-five year period than current valuations might suggest. We seek to capitalize on situations in which we believe the fundamental value of a company significantly exceeds its current market value. This investment strategy has led us to build and maintain significant investments in health care and information technology companies that we believe offer the potential for higher returns than the overall market. These two sectors make up nearly 60% of the fund’s holdings (versus a little over 30% of the S&P 500 Index). Nine of the ten largest holdings in the fund are health care or information technology stocks. 6 Health care The health care sector, usually considered more defensive than the broader market, returned 19.9% over the six-month period, trailing the overall benchmark by almost 6 percentage points. The fund’s holdings in health care fared even worse, returning 17.9%, because of poor stock selection. The three largest detractors from our relative returns were Novartis (+3%), Eli Lilly (+12%), and Roche (+12%). These results were partially offset by Biogen Idec (+35%) and Life Technologies (+27%). The fund’s significant holdings in the underperforming health care sector have hurt relative returns for the past few years, but we retain a positive outlook for this sector. Following a period of considerable political and regulatory challenges, we are encouraged by the uptick in new drug approvals by the U.S. Food and Drug Administration (FDA) in the past year. The aging of the global population, combined with rising standards of living in developing markets such as China and India, should lead to greater demand for health care products and services. We continue to believe that the pharmaceutical, biotech-nology, and medical device products currently in development represent more efficient ways to treat diseases. We are particularly excited about the prospects for targeted, personalized medicines. Advances in genetic research, diagnostic tools, and targeted therapies may lead to more effective treatments for individuals in the near future. The dramatic decline in the cost of sequencing human genomes, and the corresponding increase in available genetic information, is one element that is enabling advances in this area. Another enabling factor is the increase in computing power available to analyze this information. Combined, these two factors are helping researchers to develop a more fundamental understanding of the causes of diseases, which in turn supports the development of therapies to treat these diseases. At the same time, new diagnostic tools are helping to identify patients or groups of patients for whom specific treatments are more effective. For example, Roche, a large holding in the fund, recently received FDA and European marketing approval for Zelboraf, a therapy for metastatic mela-noma patients whose cancer exhibits a certain type of abnormal, mutated gene identified by a companion diagnostic test. Several other promising new treatments, such as antibody-drug conjugates that target cancer cells with fewer side effects, have either received regulatory approval or are in clinical trials and nearing approval. Information technology The information technology sector returned 32.1% for the six-month period, the second-highest gain among the ten sectors in the S&P 500 Index. However, the fund’s holdings in the sector returned 24.7%. Again, stock selection was the reason. The largest detractors from the fund’s relative 7 returns were Research in Motion (–28%), Oracle (+2%), and our choice to hold a minimal position in Apple (+57%) relative to the benchmark index. These results were partially offset by Adobe (+42%) and Qualcomm (+41%). We remain enthusiastic about investment opportunities in the information technology sector. A groundswell of innovation continues to drive the evolution of the internet. Cloud computing, social networking, search, mobility, and e-commerce are changing the ways in which individuals and enterprises interact with each other. Cheaper and faster wi-fi and 3G- and 4G-capable devices are enabling people to connect to the internet at any time, from any location. As users engage more with the internet, they are generating and sharing an increasing amount of data, photos, videos, and other content, which in turn should drive higher demand for semiconductors, computer hardware, software, and storage. Some of the largest holdings in the portfolio, such as Google, Qualcomm, Texas Instruments, EMC, Oracle, and Microsoft, are well-positioned to capitalize on these trends. Other sector highlights Compared with the S&P 500 Index, the fund has been significantly underweighted in the financial sector. This hurt our six-month relative return, as the financial stocks in the index returned 35.3%, leading all other sectors. Investors and regulators appear to have gained confidence that the largest financial institutions have absorbed the worst of the credit losses related to the recent financial crisis and have rebuilt their capital positions to adequate levels. Poor stock selection in the consumer discretionary, materials, and industrial sectors also hurt the fund’s results. Amazon.com (–6%), Sony (+9%), and DIRECTV (+17%) were the biggest relative detractors among the fund’s consumer discretionary holdings. Potash Corporation (+6%) was the largest detractor in the materials sector. Several holdings in the industrial sector that are leveraged to oil prices, such as C.H. Robinson (–3%) and Southwest Airlines (+3%), were notable detractors. AMR (–87%) filed for bankruptcy after it was unable to negotiate new labor contracts with its employees’ unions. On a positive note, the fund’s minimal exposure to the consumer staples, utilities, and telecommunication services sectors helped relative returns; these were the worst-performing sectors in the S&P 500 Index for the six-month period. The fund’s stock selections in the energy sector, as well as its underweight position, also helped results. EOG Resources (+57%) and Noble Energy (+39%) were the two largest contributors. The outlook Looking ahead to the rest of fiscal year 2012 and beyond, we continue to view U.S. equities as attractive investment opportunities, especially relative to most 8 other asset classes. Interest rates remain low, inflation appears to be under control, and corporate profits continue to grow at a healthy pace. We are further encouraged by what we consider to be low valuations in the information technology and health care sectors, where the fund is significantly overweighted. Additionally, many of the fund’s holdings in these sectors have very strong balance sheets and generate significant free cash flow. Although correlation among stocks in the S&P 500 Index has been exceptionally high during the past year, we believe stock selection will be more critical than ever going forward. During periods of heightened fear and uncertainty, such as the recent recession, investors are less likely to differentiate among stocks. However, as the economy and financial markets return to greater stability, correlation among stocks tends to decrease, and stock selection is rewarded. Although we do not expect strong growth in U.S. GDP in the near term, we think there are opportunities to increase the fund’s holdings in existing positions as well as to establish new positions at attractive valuations. In loving memory We are saddened to announce the passing of Howard B. Schow on April 8, 2012, at the age of 84. Mr. Schow co-founded PRIMECAP Management Company in 1983 and had co-managed Vanguard PRIMECAP Fund since its inception in 1984. His unwavering focus, persistent optimism, and competitive spirit inspired all of us. Although he will be greatly missed, Mr. Schow’s indelible imprint on the PRIMECAP Fund lives on. The other co-managers of the fund will assume responsibility for the portion of the portfolio that had been managed by Mr. Schow. As we honor his life and celebrate his extraordinary career, we will continue to pursue the same long-term investment approach that he was so instrumental in creating at PRIMECAP Management Company. Theo A. Kolokotrones Joel P. Fried Mitchell J. Milias Alfred W. Mordecai M. Mohsin Ansari PRIMECAP Management Company April 12, 2012 9 PRIMECAP Fund Fund Profile As of March 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 1.26% 1.35% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 118 500 3,716 Median Market Cap $39.1B $57.6B $35.6B Price/Earnings Ratio 16.7x 16.2x 17.1x Price/Book Ratio 2.8x 2.3x 2.3x Return on Equity 21.9% 19.6% 18.1% Earnings Growth Rate 10.5% 8.8% 8.5% Dividend Yield 1.7% 2.1% 1.9% Foreign Holdings 13.3% 0.0% 0.0% Turnover Rate (Annualized) 6% — — Short-Term Reserves 1.7% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 8.9% 10.9% 12.0% Consumer Staples 1.2 10.8 9.4 Energy 6.4 11.2 10.5 Financials 4.4 14.9 15.9 Health Care 27.1 11.4 11.5 Industrials 15.3 10.6 11.0 Information Technology 32.0 20.5 19.8 Materials 4.4 3.5 4.0 Telecommunication Services 0.0 2.8 2.5 Utilities 0.3 3.4 3.4 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.96 0.96 Beta 1.04 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Amgen Inc. Biotechnology 5.1% Biogen Idec Inc. Biotechnology 5.0 FedEx Corp. Air Freight & Logistics 3.8 Google Inc. Internet Software & Services 3.7 Texas Instruments Inc. Semiconductors 3.7 Microsoft Corp. Systems Software 3.5 Eli Lilly & Co. Pharmaceuticals 3.4 Roche Holding AG Pharmaceuticals 3.3 Novartis AG Pharmaceuticals 2.8 Adobe Systems Inc. Application Software 2.8 Top Ten 37.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the annualized expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. 10 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2001, Through March 31, 2012 Average Annual Total Returns: Periods Ended March 31, 2012 Inception One Five Ten Date Year Years Years Investor Shares 11/1/1984 2.95% 4.35% 6.24% Admiral Shares 11/12/2001 3.05 4.46 6.37 Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 11 PRIMECAP Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.5%) Consumer Discretionary (8.8%) * DIRECTV Class A 14,043,062 692,885 1 Whirlpool Corp. 5,900,000 453,474 TJX Cos. Inc. 6,875,000 273,006 Walt Disney Co. 5,575,000 244,074 ^ Sony Corp. ADR 9,750,000 202,508 Limited Brands Inc. 4,068,425 195,284 * Bed Bath & Beyond Inc. 2,800,975 184,220 Carnival Corp. 5,487,600 176,042 Mattel Inc. 4,000,000 134,640 * Amazon.com Inc. 290,000 58,728 Lowe’s Cos. Inc. 1,000,000 31,380 Target Corp. 100,000 5,827 Ross Stores Inc. 8,800 511 2,652,579 Consumer Staples (1.2%) Costco Wholesale Corp. 2,825,000 256,510 Procter & Gamble Co. 510,000 34,277 CVS Caremark Corp. 650,000 29,120 Kellogg Co. 500,000 26,815 PepsiCo Inc. 170,000 11,279 Kraft Foods Inc. 56,000 2,129 360,130 Energy (6.3%) Noble Energy Inc. 5,981,700 584,891 EOG Resources Inc. 3,748,100 416,414 Schlumberger Ltd. 3,682,200 257,496 Hess Corp. 3,746,387 220,849 Petroleo Brasileiro SA ADR Type A 4,473,800 114,350 National Oilwell Varco Inc. 1,096,700 87,155 Cenovus Energy Inc. 1,913,376 68,767 * Southwestern Energy Co. 1,874,000 57,344 Encana Corp. 2,400,000 47,160 Transocean Ltd. 250,000 13,675 Petroleo Brasileiro SA ADR 400,000 10,624 Noble Corp. 200,000 7,494 * Cameron International Corp. 100,000 5,283 Peabody Energy Corp. 49,200 1,425 1,892,927 Market Value Shares ($000) Financials (4.3%) Marsh & McLennan Cos. Inc. 17,275,300 566,457 Charles Schwab Corp. 20,904,600 300,399 * Berkshire Hathaway Inc. Class B 2,400,000 194,760 Chubb Corp. 2,550,000 176,230 Progressive Corp. 1,300,000 30,134 Wells Fargo & Co. 600,000 20,484 Weyerhaeuser Co. 300,000 6,576 American Express Co. 80,100 4,635 1,299,675 Health Care (26.7%) Amgen Inc. 22,614,000 1,537,526 *,1 Biogen Idec Inc. 12,015,500 1,513,593 Eli Lilly & Co. 25,752,600 1,037,057 Roche Holding AG 5,701,400 992,217 Novartis AG ADR 15,406,765 853,689 Medtronic Inc. 21,087,052 826,402 Johnson & Johnson 5,522,900 364,290 * Life Technologies Corp. 6,768,015 330,414 GlaxoSmithKline plc ADR 5,644,000 253,472 * Boston Scientific Corp. 31,261,560 186,944 Abbott Laboratories 1,081,340 66,275 Sanofi ADR 1,205,000 46,694 Zimmer Holdings Inc. 190,000 12,213 Stryker Corp. 206,303 11,446 8,032,232 Industrials (15.1%) FedEx Corp. 12,401,570 1,140,448 Honeywell International Inc. 8,810,000 537,850 CH Robinson Worldwide Inc. 8,055,600 527,561 Caterpillar Inc. 3,279,300 349,311 United Parcel Service Inc. Class B 3,726,700 300,819 Southwest Airlines Co. 34,521,300 284,456 Boeing Co. 3,050,000 226,828 Union Pacific Corp. 1,984,700 213,316 12 PRIMECAP Fund Market Value Shares ($000) ^ Canadian Pacific Railway Ltd. 2,416,900 183,564 European Aeronautic Defence and Space Co. NV 4,227,900 173,142 *,1 Alaska Air Group Inc. 4,496,000 161,047 Deere & Co. 1,961,500 158,685 Donaldson Co. Inc. 3,200,000 114,336 Expeditors International of Washington Inc. 1,591,400 74,016 PACCAR Inc. 1,000,000 46,830 Granite Construction Inc. 1,348,800 38,765 Pall Corp. 205,000 12,224 CSX Corp. 247,407 5,324 Rockwell Automation Inc. 25,000 1,992 Norfolk Southern Corp. 17,100 1,126 4,551,640 Information Technology (31.5%) * Google Inc. Class A 1,755,425 1,125,649 Texas Instruments Inc. 33,381,900 1,121,966 Microsoft Corp. 32,485,800 1,047,667 * Adobe Systems Inc. 24,320,000 834,419 Oracle Corp. 27,682,700 807,228 Intuit Inc. 12,592,500 757,187 QUALCOMM Inc. 10,000,000 680,200 Intel Corp. 12,400,000 348,564 * EMC Corp. 9,572,800 286,035 * Symantec Corp. 12,009,200 224,572 * NVIDIA Corp. 14,582,000 224,417 Accenture plc Class A 3,425,800 220,964 Corning Inc. 14,145,130 199,163 Hewlett-Packard Co. 8,045,000 191,712 Telefonaktiebolaget LM Ericsson ADR 16,808,914 173,300 Visa Inc. Class A 1,423,120 167,928 KLA-Tencor Corp. 3,010,000 163,804 * Micron Technology Inc. 20,000,000 162,000 * Research In Motion Ltd. 10,438,600 153,552 1 Plantronics Inc. 3,701,500 149,022 Applied Materials Inc. 8,024,600 99,826 Motorola Solutions Inc. 1,834,000 93,222 ASML Holding NV 928,056 46,533 Activision Blizzard Inc. 3,482,900 44,651 Cisco Systems Inc. 1,575,000 33,311 * Apple Inc. 50,000 29,973 * Entegris Inc. 2,583,472 24,130 Altera Corp. 400,000 15,928 * NetApp Inc. 340,000 15,222 Analog Devices Inc. 350,000 14,140 * Rambus Inc. 2,000,000 12,900 * Dell Inc. 700,000 11,620 * SanDisk Corp. 100,000 4,959 Mastercard Inc. Class A 6,500 2,734 9,488,498 Market Value Shares ($000) Materials (4.3%) Potash Corp. of Saskatchewan Inc. 15,331,200 700,483 Monsanto Co. 5,912,460 471,578 Praxair Inc. 475,000 54,454 Freeport-McMoRan Copper & Gold Inc. 1,124,000 42,757 Domtar Corp. 350,600 33,440 1,302,712 Telecommunication Services (0.0%) * Sprint Nextel Corp. 146,300 417 Utilities (0.3%) * AES Corp. 4,983,000 65,128 Public Service Enterprise Group Inc. 891,000 27,274 NextEra Energy Inc. 179,440 10,960 103,362 Total Common Stocks (Cost $18,703,435) Temporary Cash Investment (2.2%) Money Market Fund (2.2%) 2,3 Vanguard Market Liquidity Fund, 0.123% (Cost $673,059) 673,059,000 673,059 Total Investments (100.7%) (Cost $19,376,494) Other Assets and Liabilities (-0.7%) Other Assets 176,023 Liabilities 3 (399,531) (223,508) Net Assets (100%) Statement of Assets and Liabilities Assets Investments in Securities, at Value 30,357,231 Receivables for Investment Securities Sold 63,844 Receivables for Capital Shares Issued 34,242 Other Assets 77,937 Total Assets 30,533,254 Liabilities Payables for Investment Securities Purchased 113,234 Security Lending Collateral Payable to Brokers 168,906 Other Liabilities 117,391 Total Liabilities 399,531 Net Assets 13 PRIMECAP Fund At March 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 19,139,788 Undistributed Net Investment Income 90,671 Accumulated Net Realized Losses (78,720) Unrealized Appreciation (Depreciation) Investment Securities 10,980,737 Foreign Currencies 1,247 Net Assets Investor Shares—Net Assets Applicable to 216,635,811 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 14,761,423 Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 217,429,748 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 15,372,300 Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $162,140,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $168,906,000 of collateral received for securities on loan. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 14 PRIMECAP Fund Statement of Operations Six Months Ended March 31, 2012 ($000) Investment Income Income Dividends 281,792 Interest 2 219 Security Lending 347 Total Income 282,358 Expenses Investment Advisory Fees—Note B 30,121 The Vanguard Group—Note C Management and Administrative—Investor Shares 16,528 Management and Administrative—Admiral Shares 8,473 Marketing and Distribution—Investor Shares 1,684 Marketing and Distribution—Admiral Shares 1,194 Custodian Fees 236 Shareholders’ Reports—Investor Shares 47 Shareholders’ Reports—Admiral Shares 26 Trustees’ Fees and Expenses 29 Total Expenses 58,338 Net Investment Income 224,020 Realized Net Gain (Loss) Investment Securities Sold 2 (68,797) Foreign Currencies (383) Realized Net Gain (Loss) (69,180) Change in Unrealized Appreciation (Depreciation) Investment Securities 5,361,635 Foreign Currencies 247 Change in Unrealized Appreciation (Depreciation) 5,361,882 Net Increase (Decrease) in Net Assets Resulting from Operations 5,516,722 1 Dividends are net of foreign withholding taxes of $13,601,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $6,270,000, $219,000, and $25,004,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 15 PRIMECAP Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 224,020 297,306 Realized Net Gain (Loss) (69,180) 1,074,285 Change in Unrealized Appreciation (Depreciation) 5,361,882 (1,473,717) Net Increase (Decrease) in Net Assets Resulting from Operations 5,516,722 (102,126) Distributions Net Investment Income Investor Shares (163,746) (168,148) Admiral Shares (144,688) (119,031) Realized Capital Gain 1 Investor Shares (500,030) (183,757) Admiral Shares (402,175) (121,296) Total Distributions (1,210,639) (592,232) Capital Share Transactions Investor Shares (1,929,232) (3,494,598) Admiral Shares 2,309,444 1,843,532 Net Increase (Decrease) from Capital Share Transactions 380,212 (1,651,066) Total Increase (Decrease) 4,686,295 (2,345,424) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2012 and 2011 short-term gain distributions totaling $25,728,000 and $29,551,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $90,671,000 and $175,468,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 PRIMECAP Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $58.46 $60.36 $55.10 $62.76 $77.82 $70.30 Investment Operations Net Investment Income .504 .651 .631 1 .500 .552 .460 Net Realized and Unrealized Gain (Loss) on Investments 11.969 (1.266) 5.076 (3.990) (10.913) 11.500 Total from Investment Operations 12.473 (.615) 5.707 (3.490) (10.361) 11.960 Distributions Dividends from Net Investment Income (.689) (.614) (.447) (.508) (.476) (.440) Distributions from Realized Capital Gains (2.104) (.671) — (3.662) (4.223) (4.000) Total Distributions (2.793) (1.285) (.447) (4.170) (4.699) (4.440) Net Asset Value, End of Period Total Return 2 21.93% -1.23% 10.36% -4.01% -13.96% 17.77% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,761 $14,359 $18,028 $17,795 $19,234 $23,435 Ratio of Total Expenses to Average Net Assets 0.45% 0.45% 0.45% 0.49% 0.43% 0.43% Ratio of Net Investment Income to Average Net Assets 1.54% 0.95% 1.05% 1 1.02% 0.76% 0.62% Portfolio Turnover Rate 6% 8% 5% 4% 11% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $0.128 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 17 PRIMECAP Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $60.69 $62.65 $57.20 $65.19 $80.82 $73.03 Investment Operations Net Investment Income .560 .738 .711 1 .580 .664 .580 Net Realized and Unrealized Gain (Loss) on Investments 12.417 (1.319) 5.269 (4.160) (11.327) 11.930 Total from Investment Operations 12.977 (.581) 5.980 (3.580) (10.663) 12.510 Distributions Dividends from Net Investment Income (.785) (.683) (.530) (.612) (.586) (.570) Distributions from Realized Capital Gains (2.182) (.696) — (3.798) (4.381) (4.150) Total Distributions (2.967) (1.379) (.530) (4.410) (4.967) (4.720) Net Asset Value, End of Period Total Return 2 21.99% -1.14% 10.46% -3.90% -13.85% 17.91% Ratios/Supplemental Data Net Assets, End of Period (Millions) $15,372 $11,088 $9,765 $9,222 $9,651 $10,565 Ratio of Total Expenses to Average Net Assets 0.36% 0.36% 0.36% 0.37% 0.31% 0.31% Ratio of Net Investment Income to Average Net Assets 1.63% 1.04% 1.14% 1 1.14% 0.88% 0.74% Portfolio Turnover Rate 6% 8% 5% 4% 11% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.133 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. See accompanying Notes, which are an integral part of the Financial Statements. 18 PRIMECAP Fund Notes to Financial Statements Vanguard PRIMECAP Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and for the period ended March 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. 19 PRIMECAP Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. PRIMECAP Management Company provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended March 31, 2012, the investment advisory fee represented an effective annual rate of 0.21% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2012, the fund had contributed capital of $4,418,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.77% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
